DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s argument is persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 9-20 are allowed.  
Claims 1-6, 9-20; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:   a trimming current generator, having N input terminals respectively coupled to the N switching circuits to receive N switching voltage signals, wherein the trimming current generator is configured to generate N trimming current signals correspondingly based on the N switching voltage signals, and wherein for each i from 1 to N, the ith switching voltage signal of the N switching voltage signals is indicative of a voltage across the controllable switch of the ith switching circuit, and wherein the ith switching voltage signal has an ith voltage difference from a voltage average of the N switching voltage signals, and wherein the ith trimming current signal has an ith current difference from a current average of the N trimming current signals, and wherein for each i from 1 to N-1, a ratio of the ith current difference to the ith voltage difference is equal to a ratio of the (i+1)th current difference to the (i+1 )th voltage difference;

Claim 13: and wherein the ith trimming current signal has an ith current difference from a current average of the N trimming current signals, and wherein for from 1 to N-1, a ratio of the ith current difference to the ith voltage difference is equal to a ratio of the (i+1)th current difference to the (i+1 )th voltage difference; and N  controllers, wherein for each i from 1 to N, the ith  controller is configured to generate an ith control signal to control the controllable switch of the ith switching circuit based on the output voltage signal, the input voltage signal, the comparing signal and the ith trimming current signal, and wherein the N  controllers are enabled in sequence. 

Claim 17: generating N trimming current signals correspondingly based on the N switching voltage signals, wherein for each i from 1 to N, the ith switching voltage signal has an ith voltage difference from a voltage average of the N switching voltage signals, and wherein the ith trimming current signal has an ith current difference from a current average of the N trimming current signals, and wherein for each i from 1 to N-1, a ratio of the ith current difference to the ith voltage difference is equal to a ratio of the (i+1)th 


The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Examiner, Art Unit 2839                                                                                                                                                                                                        

		/THIENVU V TRAN/                                                 Supervisory Patent Examiner, Art Unit 2839